Citation Nr: 0921081	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for manic 
depressive disorder.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).  

3.  Entitlement to an increased rating for residuals of 
fracture and lacerations to the middle and ring fingers of 
the left hand with residual weakness and paresthesias, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for a left clavicle 
fracture, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 
1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2005.  A transcript of the 
hearing has been associated with the claims file.  In June 
2006, he withdrew the request for a Board hearing.  


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
manic depressive disorder in October 1986.  The Veteran did 
not appeal.

2. Since the prior rating decision, additional evidence 
submitted regarding manic depressive disorder is cumulative 
and does relate to unsubstantiated fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.





3.  A diagnosis of PSD is not shown.  

4.  Residuals of fracture and lacerations to the middle and 
ring fingers of the left hand with residual weakness and 
paresthesias are manifested by no more than a mild degree of 
impairment.  

5.  A left clavicle fracture is manifested by no more than 
impairment of the clavicle without loose movement.  


CONCLUSIONS OF LAW

1.  The October 1986 rating decision, which denied 
entitlement to service connection for manic depressive 
disorder is final.  Evidence submitted since that decision is 
not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156(a), 20.1103 (2008).  

2.  PSD was not incurred or aggravated in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of fracture and lacerations to the middle and ring 
fingers of the left hand with residual weakness and 
paresthesias have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8516 (2008).

4.  The criteria for a rating in excess of 10 percent for a 
left clavicle fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The January 
2004 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

In addition, as this case involves a new and material 
evidence claim, the Board notes that the VCAA notification 
satisfied the directives of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, Court clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant in 
January 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the claimant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board also finds that a VA 
examination is not necessary to determine whether PSD is 
related to his period of honorable service, as the standards 
of the recent decision of the Court in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, there is no competent evidence of a diagnosis 
of PSD.  In light of this finding, the prongs of McLendon 
have not been met.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008), for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a)  requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

To the extent that the VCAA notice letter was not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  In 
this regard, the claimant was provided pertinent information 
in the May 2006 statement of the case.  Further, the VCAA 
notices along with the statement of the case provided 
additional information to the claimant which complies with 
Vazquez-Flores.  Cumulatively, the Veteran was informed of 
the necessity of providing on his/her own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the May 2006 
notice, the claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  The statement of the case was 
relevant to the specific pertinent diagnostic code.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected left hand or left clavicle 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The August 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The May 2006 letter also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Initially, the Board notes the issue of entitlement to 
service connection for manic depressive disorder was 
previously addressed and denied in a May 1981 Board decision.  
The Board decision noted no psychosis during service or 
within the initial post-service year and an absence of 
competent evidence relating any psychiatric symptoms to 
service.  Thereafter, in an October 1986 rating decision, the 
AOJ denied reopening the claim.  The Veteran did not file a 
notice of disagreement.  

In an October 1986 decision, the AOJ denied reopening the 
claim.  At the time of the last prior final decision in 
October 1986, the record included the service records, post-
service medical records, and the Veteran's statements.  The 
evidence was reviewed and the AOJ denied reopening the claim 
based on a finding that no new and material had been 
submitted.  The Veteran did not file a notice of disagreement 
and the October 1986 rating decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

Since that determination, in September 2003, the Veteran has 
applied to reopen his claim of entitlement to service 
connection for manic depressive disorder.  The Board finds 
that the additional evidence submitted since the prior final 
denial is not new and material.  

Essentially, the relevant evidence added to the record since 
the October 1986 rating decision consists of duplicative 
and/or cumulative records showing a diagnosis of manic 
depressive disorder/bipolar disorder and the Veteran's 
statements.  At the time of the prior denial there was no 
evidence of manic depressive disorder in service or within 
the initial post-service year and no competent evidence 
relating any psychiatric disorder to service.  In addition, 
the records added to the claims file showing diagnoses of 
manic depressive disorder/bipolar disorder are not new and 
material.  The fact that the Veteran had post service manic 
depressive disorder, as reflected in an August 1986 VA 
examination report, had previously been established.  Then 
and now, there is no evidence of manic depressive disorder 
during service or within the initial post service year.  

The Board finds that the evidence submitted in support of the 
application to reopen the claim is not new and material.  
More specifically, the evidence submitted since the prior 
denial does not reflect manic depressive disorder during 
service or within the initial post service year.  The Board 
notes that an opinion in regard to etiology has not been 
submitted and while the Veteran is competent, unsupported lay 
statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  In addition, the Board notes that 
while the Veteran testified to having had psychiatric 
treatment within one year after separation at the Louisville 
VA Medical Center (VAMC), the Louisville VAMC, in March 2006, 
reported that no records were available and the Veteran was 
notified of such in an April 2006 letter.  The Board finds 
that the evidence submitted in support of the application to 
reopen is cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  The evidence added to the file since the final prior 
rating decision in October 1986 is not new and material.  
Consequently, the application to reopen the claim for service 
connection for manic depressive disorder is denied.

II.  Service Connection

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The threshold issue in this case is whether the Veteran has a 
diagnosis of PSD consistent with the criteria contained in 38 
C.F.R. § 4.125(a).  In light of the Board's finding that the 
Veteran does not have PSD, further discussion regarding 
etiology and in-service stressors is not warranted.  

A determination in regard to entitlement to service 
connection for PSD requires competent evidence.  The Board 
notes that for VA compensation purposes a diagnosis of PSD 
must conform to the criteria of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV).  The Veteran is 
competent to report his symptoms.  As a layman, however, the 
Veteran's opinion alone is not sufficient in regard to a 
diagnosis of PSD.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, there is no competent evidence establishing a 
diagnosis of PSD.  The Board notes that while the record 
reflects a diagnosis of bipolar disorder and an April 2006 VA 
depression screen was noted to be positive, responses 
elicited in association with a PSD screen were to the effect 
that the Veteran did not have any experience that was so 
frightening, horrible or upsetting that it caused any 
nightmares, avoidance, hypervigilance, or detachment during 
the past month.  In addition, while the Veteran has asserted 
that he has PSD as a result of a personal assault during 
service, a January 2002 VA record notes that the Veteran 
denied a personal assault during service.  Regardless, in the 
absence of a competent diagnosis of PSD, service connection 
is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.

III.  Evaluation

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board must evaluate 
the medical evidence of record since the filing of the claim 
for an increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In addition, in cases in 
which a claim for a higher initial rating stems from an 
initial grant of service connection for the disability at 
issue, staged ratings may be assigned for different periods 
of time during the pendency of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board notes that VA's regulations indicate 
that handedness for the purpose of a dominant rating will be 
determined by the evidence of record.  38 C.F.R. § 4.69.  The 
May 2000 VA examination report notes that the Veteran is 
right-hand dominant.  Thus, the Veteran's left hand and left 
shoulder is considered his minor extremity for evaluation 
purposes.  See 38 C.F.R. § 4.69.  

Residuals of Left Hand Injury

The Veteran's residuals of a fracture and lacerations to the 
middle and ring fingers of the left hand with residual 
weakness and paresthesias are rated as 10 percent disabling 
under diagnostic Codes 8599-8516.  The Board notes that when 
an unlisted condition is encountered, it is permissible to 
rate that condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2008).  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.  

For paralysis of the minor hand ulnar nerve, a 10 percent 
evaluation is assigned for mild incomplete paralysis, a 20 
percent evaluation is assigned for moderate incomplete 
paralysis, a 30 percent evaluation is assigned for severe 
incomplete paralysis, and a 60 percent evaluation is assigned 
for complete paralysis with "griffin Claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb, and flexion of wrist weakened.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8516, 8616, 8716.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  Words such as mild, moderate, and severe are not 
defined in the Schedule, and the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  See 38 C.F.R. § 4.6 (2008).

The August 2004 VA examination report notes no gross 
deformity of the left hand, with 10 to 100 degrees of flexion 
in the proximal interphalangeal joint of his middle and ring 
finger of his left hand, and 0 to 100 degrees in the other 
fingers.  In addition, he had 0 to 70 degrees of flexion in 
his distal interphalangeal joints on his left hand fingers 
with 0 to 90 degrees in the interphalangeal joint of his 
thumb.  The report notes that his metacarpophalangeal joints 
had 0 to 85 degrees of flexion, and the only limitation in 
motion was noted to be a 10-degree extension lag in his 
middle and ring finger of his left hand.  While some 
tenderness to palpation was noted, he had no gap between the 
tip of this thumb and fingers or the tip of the fingers from 
the proximal and transfer crease of the palm.  Sensation in 
his hand was noted to be intact and x-ray examination of the 
left hand was noted to show only very mild abnormalities.  
Thus, the Board finds that a higher rating is not warranted 
as the competent evidence establishes no more than a mild 
degree of impairment due to residuals of fracture and 
lacerations to the middle and ring fingers of the left hand 
with weakness and paresthesias.  

The Board notes that the 10 percent disability evaluation 
assigned contemplates loss of time from exacerbations due to 
the service-connected residuals of a fracture and lacerations 
to the middle and ring fingers of the left hand with residual 
weakness and paresthesias.  38 C.F.R. § 4.1 (2008).  Thus, 
the Board finds that an evaluation in excess of 10 percent is 
not warranted for the residuals of a fracture and lacerations 
to the middle and ring fingers of the left hand with residual 
weakness and paresthesias.

The Board notes that a determination as to the degree of 
impairment due to the service-connected residuals of fracture 
and lacerations to the middle and ring fingers of the left 
hand with weakness and parasthesias requires competent 
evidence.  The Veteran is competent to report his symptoms, 
to include that the symptoms have increased in severity, as 
reflected in the hearing transcript.  Transcript at 2 (2005).  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to the resulting degree 
of impairment.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
both positive and negative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the August 2004 VA examination report.  The opinion is 
supported by objective clinical findings based on reliable 
principles.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  The competent evidence establishes no more than a 
mild degree of impairment in regard to the left hand.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



Left Clavicle Fracture

The Veteran's left clavicle fracture is rated as 10 percent 
disabling under Diagnostic Codes 5299-5203.  The Board notes 
that when an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20 (2008).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. 
§ 4.27.  

Under 38 C.F.R. § 4.71a, Code 5203, a 20 percent rating 
contemplates either a non-union of the clavicle or scapula 
with loose movement; or a dislocation of the clavicle or 
scapula.  This is the maximum rating assignable under Code 
5203.

The normal range of motion of a shoulder is from 0 degrees to 
180 degrees on forward flexion and abduction, with shoulder 
level existing at 90 degrees, and from 0 degrees to 90 
degrees on external and internal rotation.  38 C.F.R. § 4.71, 
Plate I (2008).

On VA examination in August 2004 flexion was noted to 160 
degrees, left and right, and abduction of 160 degrees, left 
and right.  Only mild tenderness about the 
acroviomioclavicular joint was noted, and mainly skin 
tenderness, about the posterior aspect of the scapula.  Full 
sensation throughout the Veteran's upper extremity was noted 
and deep tendon reflexes were noted to be intact.  There was 
full strength in the rotator cuff muscles, and x-ray 
examination of the left shoulder was noted to show only very 
mild abnormalities.  The examiner opined that it was well 
healed and that there was nothing wrong with the Veteran's 
shoulder, noting pain was more of a neurologic pain along the 
posterior aspect of the shoulder and the trapezius and was 
radiating down, more consistent with either a spasm or with 
nerve root impingement of his cervical spine.  The fracture 
of the clavicle was noted to be well healed and not causing 
pain in his shoulder in any way.  Thus, an evaluation in 
excess of 10 percent is not warranted as the competent 
evidence establishes no non-union of the clavicle or scapula 
with loose movement or a dislocation of the clavicle or 
scapula.  

The Board notes that the 10 percent disability evaluation 
assigned contemplates loss of time from exacerbations due to 
the service-connected left clavicle fracture.  38 C.F.R. § 
4.1 (2008).  Thus, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the left clavicle 
fracture.

A determination as to the degree of impairment due to the 
left clavicle fracture requires competent evidence.  The 
Veteran is competent to report his symptoms, as reflected in 
the hearing transcript.  Transcript at 2 (2005).  As a 
layman, however, his opinion alone is not sufficient for a 
determination as to the degree of impairment due to the left 
clavicle disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case the Board has accorded more probative value to 
the VA opinion.  A rationale was provided for the opinion and 
the opinion is based on reliable principles and supported by 
treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  The competent evidence establishes no more than 
a mild degree of impairment in regard to the left clavicle.  

The competent evidence does not establish limited motion to 
shoulder warranting a higher rating under Diagnostic Code 
5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
addition, the competent evidence does not establish a 
deformity of the humerus, and thus a higher rating is not 
warranted under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  In addition, the competent evidence 
does not establish additional limitation of motion beyond 
that contemplated by the 10 percent evaluation assigned.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the AOJ 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds that the competent evidence does not establish, at any 
time, that the Veteran's service-connected left clavicle 
fracture or residuals of a fracture and lacerations produce 
such an unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the September 2002 VA examination report notes that 
he was employed.  In addition, the competent evidence does 
not establish that the Veteran has experienced incapacitation 
or periods of hospitalization that would suggest that the 
rating schedule is insufficient for determining the 
appropriate disability rating in this case.  Accordingly, the 
Board determines that referral for an extraschedular rating 
is not warranted.



ORDER

The application to reopen the claim of entitlement to service 
connection for manic depressive disorder is denied.  

Service connection for PSD is denied.  

An evaluation in excess of 10 percent for residuals of 
fracture and lacerations to the middle and ring fingers of 
the left hand with residual weakness and paresthesias is 
denied.  

An evaluation in excess of 10 percent for a left clavicle 
fracture is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


